On Motion eor Rehearing.
Appellant, on motion for rehearing, moves this court to have the recording tape of the particular question and answer of the witness sent to this court under authority of the last sentence in Paragraph (f) of Section 10 of the Appellate Practice Act (Ga. L. 1965, pp. 18, 24; Code Ann. § 6-805) which reads as follows: “The trial court or the appellate court may at any time order the clerk of the trial court to send up any original papers or exhibits in the case, to be returned after final disposition of the appeal.” Assuming, without deciding, that a recording tape of the proceeding could be properly requisitioned under this clause, this court has no power or jurisdiction to settle the dispute between what is shown in the transcript sent to this court on appeal and what the appellant contends may be shown by the recording tape. “The Court of Appeals shall have jurisdiction for the trial and correction of errors of law.” Art. VI, Sec. II, Par. VIII (Code Ann. § 2-3708). Since by the express terms of the Constitution of Georgia, this court is a court for the correction of errors of law alone “we cannot undertake to correct errors of fact.” See Mills v. State, 188 Ga. 616, 623 (4 SE2d 453). There is nothing in the Appellate Practice Act changing this situation. On the contrary, the remainder of Paragraph (f) preceding the sentence on which this motion is based, clearly indicates the proper procedure. That portion of Section (f) reads as follows: “Where any party contends that the transcript or record does not truly or fully disclose what transpired in the trial court and the parties are unable to agree thereon, the trial court shall set the matter down for a hearing with notice to both parties, and resolve the difference so as to make the record conform to the truth. If anything material to either party is omitted from the record on appeal or is misstated therein, the parties by stipulation, or the trial court, either before or after the record is transmitted to the appellate court, on a proper suggestion or of its. own initiative, may direct that the omission *121or misstatement shall be corrected, and, if necessary, that a supplemental record shall be certified and transmitted by the clerk of the trial court.” Whether appellant has pursued this remedy, the record does not disclose, but if he has his remedy, he must pursue it. We do not deem it amiss, under the circumstances, to call attention to the fact that the enumeration of errors filed in this court was signed both by the appellant and his counsel and after enumerating the errors contains the following : “The portions of the record material to a clear understanding of the above alleged errors are: 1. The order of the court dated February 3, 1969, signed by Hugh D. Sosebee, Superior Court, Flint Circuit, and the transcript of the pertinent portion of the transcript of Cases #7079 and 7080 of the Henry Superior Court annexed thereto.”
It is further our opinion that even if the record be corrected to read as contended by the appellant, there would be no difference in the result of the case on appeal. Even should we concede that appellant did not invite or provoke the remark of the witness, counsel might still be adjudged guilty of contempt of court, because of his actions in response to the witness’s remark.
Appellant, also in his motion for rehearing, attacks various statutes and certain actions of the trial judge as being violative of certain provisions of the Constitution. It has been the rule in this State for some time that all constitutional questions must be raised at the first opportunity. While it may be true that the appellant, strictly because of the time element, did not have the opportunity to raise such questions in the lower court, it appears that he had ample opportunity to raise these constitutional questions in this court prior to a decision. “The courts will not require the impossible, but they will require a party to make a proper attack upon a statute ... at the first opportunity an attack is possible.” Freeman v. City of Valdosta, 119 Ga. App. 345, 348 (167 SE2d 170). The appeal was filed on the 21st day of February, 1969, from a judgment entered on February 6, 1969. The record was filed in this court on April 22, 1969. Appellant filed his enumeration of errors May 12, 1969. On May 12, 1969, appellant filed his brief in this court. On *122June 4, 1969, appellant filed a rebuttal brief in this court. On June 13, 1969, appellant filed a supplemental rebuttal brief in this court. No constitutional questions were raised by the enumerations of error nor by any of the briefs filed by appellant and it was not until after a judgment of affirmance was rendered by this court on June 23, 1969, that appellant, on July 2, 1969, in his motion for rehearing, raised the constitutional issues. Under these circumstances, we do not think there is any merit in the appellant's contention that he raised these constitutional questions at the first opportunity.

Judgment adhered to on motion for rehearing.


Bell, P. J., Jordan, P. J., Hall, Eberhardt, Dean, and Quillian, JJ., concur. Whitman, J., concurs in the judgment. Felton, C. J., dissents.